                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 RENE CHALCO,                          :
                                       :
       Plaintiff,                      :        No. 3:15-CV-340 (VLB)
                                       :
       v.                              :
                                       :         October 30, 2018
 CHRISTOPHER BELAIR, ROBERT            :
 MADORE, RYAN HOWLEY, and              :
 ANDREW KATKOCIN,                      :
                                       :
       Defendants.                     :


    MEMORANDUM OF DECISION DENYING DEFENDANT BELAIR’S MOTION
           IN LIMINIE RE: AUDIO TRANSCRIPTION [DKT. 155]

      Defendant Belair moves in liminie to exclude a transcription of his

conversation with Plaintiff on March 8, 2013. Defendant argues that the

transcription should be excluded for the following reasons: (1) the parties will

introduce the audio which is the best evidence of the conversation under Federal

Rule of Evidence 1002, (2) the accuracy of the transcription has not been verified

or authenticated, and (3) admission of the transcription would be unduly prejudicial

to the Defendant because he would have to take the time to compare the audio to

the transcription for the jury.

      As a starting point, relevant evidence is admissible unless specifically

precluded. Fed. R. Evid. 402. Defendant has not cited and the Court cannot

conceive of how the transcription falls into any of the excluded categories of

material listed in Federal Rule of Evidence 402. The transcription is relevant
because it purports to depict what was uttered at the time and place of the acts

complained of. Thus, it is highly probative and relevant.

      As an initial matter, transcriptions of recorded conversations are routinely

admitted in evidence. See United States v. Ben-Shimon, 249 F.3d 98, 101 (2d Cir.

2001) (“Where the recorded conversation is conducted in a foreign language, an

English language transcript may be submitted to permit the jury to understand and

evaluate the evidence.”); see also United States v. Koska, 443 F.2d 1167, 1169 (2d

Cir. 1971) (“Admission of accurate transcripts as an aid in listening to tape

recordings has been held to be a matter within the discretion of the trial judge.”);

United States v. Carson, 464 F.2d 424, 437 (2d Cir. 1972) (holding that it was “not

an abuse of discretion to admit the tapes and transcripts into evidence nor error to

allow the jury to retain the transcripts during the trial and their deliberations”);

United States v. Buck, No. 84 CR. 220-CSH, 1987 WL 17646, at *2 (S.D.N.Y. Sept. 18,

1987) (“Where the defendant does not challenge the accuracy of the transcript . . .

no problem arises in respect of the submission of the transcript to the jury,

although . . . the trial judge should take the precaution of instructing the jurors that

what they hear on the tape constitutes the evidence in the case and not what the

lawyers have agreed is an accurate transcript.”). Here, the audio is difficult to hear

and therefore admitting the transcription aids the jury in the same manner as when

an audio recording is in another language.

      The Court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or



                                           2
needlessly presenting cumulative evidence. Fed. R. Evid. 403. Defendant does not

challenge the accuracy of the transcription. Absent such a challenge, Defendant

has failed to show that the transcription's probative value is substantially

outweighed by a danger of unfairly prejudicing, confusing, or misleading the jury.

The audio recording is short and the sound quality is not good, therefore admitting

the transcription would not unduly delay the proceeding or waste time by admitting

needlessly cumulative evidence. Furthermore, the fact that the parties complied

with Federal Rule of Evidence 1002 by identifying the original recording does not

preclude Plaintiff from offering additional probative evidence on the same subject

which tends to aid the jury and is not misleading or unduly repetitive.

      Second, “[p]rejudice alone is not sufficient to warrant exclusion under Rule

403. Virtually all evidence is prejudicial to one party or another. When a defendant

is being prosecuted for exactly what [the evidence] depicts, courts consistently

have rejected Rule 403 challenges. To justify exclusion under Rule 403, the

prejudice must be unfair, although evidence may be ‘unfairly prejudicial’ when it

alludes to the very fact to be decided.” 2 Weinstein's Federal Evidence § 403.04

(2018) (internal citations and quotations omitted). The Advisory Committee Note

to Rule 403 “explains that ‘unfair prejudice’ means an undue tendency to suggest

decision on an improper basis, commonly, though not necessarily, an emotional

one. Unfairness may be found in any form of evidence that may cause a jury to

base its decision on something other than the established propositions in the case.

Prejudice is also unfair if the evidence was designed to elicit a response from the




                                         3
jurors that is not justified by the evidence.” Id. (internal citations and quotations

omitted).

      Here, the need to authenticate the transcription and verify its accuracy does

not pose an unfair burden on the Defendant. To the extent Defendant challenges

its authenticity, Plaintiff can call a witness to authenticate it. In so far as its

accuracy is concerned, Defendant does not allege that it is not accurate nor does

he allege that it is technologically impossible or cost prohibitive to determine its

accuracy. Even if it were, Defendant was present and, having personal knowledge

of what transpired, he can impeach the transcription with his testimony or submit

his own version of the transcription. See United States v. Chiarizio, 525 F.2d 289,

293 (2d Cir. 1975). Given its highly probative value, mere inconvenience or frugality

is insufficient to make its prejudicial value substantially outweigh its probative

effect. Absent any other argument, Defendant fails to carry his burden of showing

that admission of the transcription is unduly prejudicial.

      Finally, as described above, courts routinely give and this Court proposes

to give, a curative instruction to avoid undue reliance on the transcription. Any

such concern can be addressed in an instruction to the jury. For example, Modern

Federal Jury Instructions provides several examples of instructions for the use of

transcriptions, including the following pattern jury instruction from the Fifth

Circuit:

      A typewritten transcription of an oral conversation, which can be
      heard on a recording received in evidence [as Exhibit ____________]
      was shown to you. The transcription also purports to identify the
      speakers engaged in such conversation.




                                         4
      I have admitted the transcription [as Exhibit ____________] for the
      limited and secondary purpose of aiding you in following the content
      of the conversation as you listen to the recording, and also to aid you
      in identifying the speakers.

      You are specifically instructed that whether the transcription correctly
      or incorrectly reflects the content of the conversation or the identity
      of the speakers is entirely for you to determine, based on your
      evaluation of the testimony you have heard about the preparation of
      the transcription and on your own examination of the transcription in
      relation to your hearing of the recording itself as the primary evidence
      of its own contents. If you should determine that the transcription is
      in any respect incorrect or unreliable, you should disregard it to that
      extent.

Fifth Circuit Pattern Jury Instructions: Civil Cases § 2.14 (2016). The instruction

specifically requires the jury to disregard the transcription to the extent that it

conflicts with their own understanding of the recording. See Koska, 443 F.2d 1167,

1169 n.1 (citing with approval the district court’s instruction to the jury that what

they hear on the recording controls over the typed transcription). Ultimately, the

jury will be charged with deciding what happened for itself. Courts generally

presume that jurors will abide by their oath and follow their instructions. Penry v.

Johnson, 532 U.S. 782, 799 (2001).



                                             IT IS SO ORDERED.

                                                         /s/
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: October 30, 2018




                                         5
